     Case 6:21-cv-00016 Document 3 Filed on 04/09/21 in TXSD Page 1 of 11
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                          UNITED STATES DISTRICT COURT                                   April 09, 2021
                           SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                               VICTORIA DIVISION

                                               §
                                               §
                                               §
STATE OF TEXAS et al,                          §
                                               §
                                               §
      Plaintiff.                               §
v.                                             §              CIVIL ACTION NO. 6:21-cv-00016
                                               §
                                               §
UNITED STATES OF AMERICA                       §
et al,                                         §


      Defendants.

                    ORDER FOR SCHEDULING CONFERENCE AND
                      DISCLOSURE OF INTERESTED PARTIES

1.    The Scheduling Conference

      Counsel and parties appearing pro se shall appear for a Scheduling Conference under Rule
      16 of the Federal Rules of Civil Procedure:

                                 June 30, 2021 at 11:00 am.
                                before Judge Drew B. Tipton
                                    by video conference

      Prior to the deadline for filing the Joint Discovery/Case Management Plan (the “Plan”) and
      the Proposed Scheduling and Docket Control Order (the “Proposed Scheduling Order”),
      see 4.a. infra, counsel and any unrepresented parties must meet to discuss the case and
      prepare the Plan and the Proposed Scheduling Order. The Court will discuss the results of
      the parties’ meeting, the Plan, and the Scheduling Order at the Scheduling Conference.

      Counsel with knowledge of the case and with authority to address and agree to substantive
      as well as scheduling matters must attend both the Rule 26(f) meeting and Scheduling
      Conference with the Court. Unrepresented parties must also attend.

2.    Disclosure of Interested Parties

      Counsel and all unrepresented parties must also file with the Clerk, at least 15 days before
      the Scheduling Conference, a certificate listing all persons, associations, firms,
      partnerships, corporations, affiliates, parent corporations, or other entities, including any
     Case 6:21-cv-00016 Document 3 Filed on 04/09/21 in TXSD Page 2 of 11




      unincorporated entities such as LLCs or LLPs, that are financially interested in the outcome
      of this litigation. Underline the name of each corporation whose securities are publicly
      traded. If new parties are added or if additional persons or entities financially interested in
      the outcome of the litigation are identified during this litigation, an amended certificate
      must be filed promptly with the Clerk. If an unincorporated entity is named as a party, the
      certificate must state the citizenship of every member of that entity.

3.    The Parties’ Rule 26(f) Meeting

      The parties must discuss at the Rule 26(f) meeting and include in the Plan and Order filed
      with the Court all the matters listed in Rule 26(f) that apply to the case. In general, the
      Court expects the parties to discuss, address in their Plan, and be prepared to review with
      the Court, the topics that are set out below.

      a.         The nature and basis of the parties’ claims and defenses, and any threshold issues
                 that need to be resolved, such as jurisdiction or limitations.

      b.         The parties’ plan for discovery needed to obtain the information that is relevant,
                 not privileged, and proportional to the needs of the case.

      c.         Whether there are issues or problems in the preservation, retrieval, review,
                 disclosure, or production of discoverable information.

      d.      Whether there are issues specifically relating to the disclosure or discovery of
              electronically stored information, including:

             i.       the form or forms in which it should be produced;

           ii.        the topics and the period for which discovery will be sought;

           iii.       the sources of information or systems within a party’s control that should be
                      searched;

           iv.        issues relating to preserving, retrieving, reviewing, disclosing, or producing
                      electronically stored information; and

            v.        other topics listed below or in Rules 16 and 26(f).

4.    The Joint Discovery/Case Management Plan and the Proposed Scheduling Order

      The Rule 26(f) meeting is expected to result in the parties completing the Plan and the
      Proposed Scheduling Order, using the forms that are Attachments 1 and 2 to this Order.
      These forms may be modified or adapted to the needs of the particular case.

      The parties are to file with the Court only one Plan and one Proposed Scheduling Order.
      Both must be signed by counsel for all parties and by any unrepresented parties. Counsel
      for the plaintiff is responsible for filing the Plan and Proposed Scheduling Order. If the




                                                  2
     Case 6:21-cv-00016 Document 3 Filed on 04/09/21 in TXSD Page 3 of 11




      plaintiff is unrepresented, counsel for the represented parties have the responsibility for
      filing the Plan and Proposed Scheduling Order.

      If the parties cannot agree on matters that must or should be addressed in the Plan or
      Proposed Scheduling Order, the disagreements must be set out clearly in the joint filing.
      The Court will discuss the disputes with counsel and attempt to resolve them at the
      Scheduling Conference.

      a.     Timing

             The parties must file the Plan and the proposed Scheduling Order no later than 14
             days before the Scheduling Conference is scheduled.

      b.     Contents

             The parties must discuss and include the matters listed on the attached forms in
             their Rule 26(f) meeting, the Plan, and the Proposed Scheduling Order.

5.    Pre-motion Conferences Required for Discovery and Other Pretrial Disputes

      The Court encourages the parties to make a serious attempt to resolve all discovery and
      scheduling disputes without intervention by the Court. This includes motions to compel,
      quash any discovery, or for protection. Lead counsel must personally confer on all
      discovery and scheduling disputes as a final attempt at resolution prior to involving the
      Court.

      Do not bring a motion on discovery and scheduling disputes without permission. To obtain
      permission, the party seeking relief must submit a letter not exceeding two pages. Identify
      the nature of the dispute, outline the issues, and state the contested relief sought. Describe
      the conference between lead counsel and summarize the results. Send a copy to all counsel
      and unrepresented parties.

      The opposing party should promptly submit a responsive letter of similar length identifying
      any disagreement. Do not submit a reply letter.

      The foregoing letters should be sent by email to the Court’s case manager, Kellie
      Papaioannou at Kellie_Papaioannou@txs.uscourts.gov.

      The Court may dispose of the dispute on the letters. When determined advisable, the Court
      may schedule a telephonic or video conference as soon as practicable. The Court will
      dispose of disputes at the conference to the extent possible and establish the issues and
      briefing schedule of any written motion allowed.

      When the dispute includes discovery of electronic data, each party must have available at
      any conference a person with detailed knowledge of the computers and electronic databases
      in issue. The Court may rely on accurate responses from those individuals when ordering
      relief as to that aspect of any dispute.



                                                3
      Case 6:21-cv-00016 Document 3 Filed on 04/09/21 in TXSD Page 4 of 11




       Motions for extension of discovery must be filed far enough in advance of the deadline to
       enable opposing counsel to respond before the deadline.

6.     Counsel designated attorney-in-charge must appear at the initial pretrial conference. The
       Court permits substitution of counsel for this conference only on showing of good cause.
       File and seek ruling on any such motion well in advance of the conference.

7.     Any counsel or pro se party who appears at the conference must be:

       a.     Fully familiar with the facts and the law applicable to the case;

       b.     Prepared to argue any pending motion and to discuss any anticipated motion;

       c.     Prepared to discuss potential alternative dispute resolution methods suited to the
              case; and

       d.     Authorized to bind the client on all matters discussed at the conference.

8.     At or shortly after the conference, the Court will enter a scheduling order and may rule on
       any pending motions.

9.     The parties are bound by this Order, the papers mentioned in paragraphs 4 and 5 above,
       and the dates set out in the Scheduling Order to be entered in this case.

10.    Failure to comply with this Order may result in sanctions, including dismissal of the
       action and assessment of expenses.

       It is SO ORDERED.




                                                4
Case 6:21-cv-00016 Document 3 Filed on 04/09/21 in TXSD Page 5 of 11




                        ATTACHMENT 1

     The Joint Discovery/Case Management Plan
     Case 6:21-cv-00016 Document 3 Filed on 04/09/21 in TXSD Page 6 of 11




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

_____________________                           §
                                                §
      Plaintiff,                                §
                                                §
v.                                              §            CIVIL ACTION NO. 6:21__-cv-_____
                                                §
_____________________                           §
                                                §
      Defendant.                                §

              JOINT DISCOVERY/CASE MANAGEMENT PLAN
      UNDER RULE 26(F) OF THE FEDERAL RULES OF CIVIL PROCEDURE

      Restate each instruction in bold and furnish the requested information.

1.    State where and when the parties held the meeting required by Rule 26(f). Identify the
      counsel who attended for each party.

2.    List all related cases pending in any other state or federal court. Identify the court and case
      number. State the relationship.

3.    Briefly describe what this case is about. Generally state the claims, defenses, and threshold
      issues that each party will likely assert.

4.    Specify the basis of federal jurisdiction. Identify any parties who disagree and the reasons.

5.    List any anticipated additional parties. Identify the party who wishes to add them, briefly
      explain why, and indicate a date by which to do so.

6.    List any anticipated interventions. Briefly explain why.

7.    Describe any class-action or collective-action issues. Provide the proposed definition of
      the class. Identify and state generally the basis for any opposition.

8.    State whether each party represents that it has completed its Rule 26(a) initial disclosures.
      If not, indicate the date by which each party will do so and describe arrangements in that
      respect.

9.    Apart from initial disclosures, specify other discovery served or accomplished to date.
      Case 6:21-cv-00016 Document 3 Filed on 04/09/21 in TXSD Page 7 of 11




10.    Describe the proposed agreed discovery plan. At a minimum, include:

       a.     Responses to all the matters raised in Rule 26(f), including agreements reached
              concerning electronic discovery and any disputed issues relating to electronic
              discovery;

       b.     When and to whom the plaintiff anticipates it may send interrogatories, whether the
              Rule 33(a) limit of twenty-five per party should apply, and reasons for any
              requested adjustment.

       c.     When and to whom the defendant anticipates it may send interrogatories, whether
              the Rule 33(a) limit of twenty-five per party should apply, and reasons for any
              requested adjustment.

       d.     Of whom and by when the plaintiff anticipates taking oral depositions, whether the
              Rule 30(a)(2)(A) presumptive limit of ten depositions per side should apply, and
              reasons for any requested adjustment.

       e.     Of whom and by when the defendant anticipates taking oral depositions, whether
              the Rule 30(a)(2)(A) presumptive limit of ten depositions per side should apply,
              and reasons for any requested adjustment.

       f.     When the plaintiff (or the party with the burden of proof on an issue) can designate
              experts and provide Rule 26(a)(2)(B) reports, and when the opposing party can
              designate responsive experts and provide their reports.

       g.     List expert depositions the plaintiff (or the party with the burden of proof on an
              issue) anticipates taking and their anticipated completion date.

       h.     List expert depositions the opposing party anticipates taking and their anticipated
              completion date.

11.    State the date by which the parties can reasonably complete the planned discovery.

12.    If the parties disagree on any part of the discovery plan, describe the separate views and
       proposals of each party.

13.    Discuss the possibilities for a prompt settlement or resolution of the case at your Rule 26(f)
       meeting. Identify such possibilities. Describe what each party has done or agreed to do to
       bring about a prompt resolution of this dispute.

14.    Counsel to each party must discuss with their client the alternative dispute resolution
       techniques that are reasonably suitable to this case. Identify such potential techniques. State
       when the parties may effectively use any such technique.

15.    A Magistrate Judge of this Court may now hear jury and nonjury trials. Indicate the parties’
       joint position on a trial before a Magistrate Judge.



                                                 2
      Case 6:21-cv-00016 Document 3 Filed on 04/09/21 in TXSD Page 8 of 11




16.    Identify any party that has made a jury demand and whether it was timely.

17.    Specify the number of hours it will likely take to present the evidence at trial in this case.

18.    List pending motions the Court could resolve at the initial pretrial conference.

19.    List other pending motions.

20.    List all other matters that deserve attention of the Court at the initial pretrial conference.

21.    Complete and attach a proposed scheduling and docket control order where necessary to
       suggest modifications to the Court’s standard order. Clearly indicate any disagreements
       with reasons in support of the requests made.

22.    Certify that all parties have filed the Disclosure of Interested Persons as directed in the
       Order for Conference and Disclosure of Interested Persons, listing the date of filing for
       original and any amendments.

23.    If the case involves an unincorporated entity as a party, such as an LLC or LLP, state the
       citizenship of every member. As an attachment to this joint filing, such party must file an
       affidavit or declaration establishing the citizenship of every member.

24.    List the names, bar numbers, addresses, telephone numbers, and e-mails of all counsel and
       unrepresented parties.

                                                       Respectfully submitted,



       Date                                            [Plaintiff Signature Block]


       Date                                            [Defendant Signature Block]




                                                  3
Case 6:21-cv-00016 Document 3 Filed on 04/09/21 in TXSD Page 9 of 11




                        ATTACHMENT 2

             The Proposed Scheduling Order
     Case 6:21-cv-00016 Document 3 Filed on 04/09/21 in TXSD Page 10 of 11




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION

_____________________                          §
                                               §
      Plaintiff,                               §
                                               §
v.                                             §           CIVIL ACTION NO. 6:21__-cv-_____
                                               §
_____________________                          §
                                               §
      Defendant.                               §

                                  SCHEDULING ORDER

      The disposition of this case will be controlled by the following schedule:

1.                                  MOTIONS TO ADD NEW PARTIES
                                    The party causing the addition of a new party must provide
                                    copies of this Order and all previously entered Orders to the
                                    new party.

2.                                  MOTIONS FOR LEAVE TO AMEND PLEADINGS
                                    Any party seeking leave to amend pleadings after this date
                                    must show good cause.

3.                                  EXPERTS (other than attorney’s fees)
                                    The party with the burden of proof on an issue must
                                    designate expert witnesses in writing and provide the
                                    required report under Rule 26(a)(2).

                                    The opposing party must designate expert witnesses in
                                    writing and provide the required report under Rule 26(a)(2).

4.                                  COMPLETION OF DISCOVERY
                                    Discovery requests are not timely if the deadline for
                                    response under the Federal Rules of Civil Procedure falls
                                    after this date. Parties may continue discovery beyond the
                                    deadline by agreement.

5.                                  PRETRIAL MOTIONS DEADLINE
                                    (except for motions in limine)
                                    No motion may be filed after this date except for good cause.
     Case 6:21-cv-00016 Document 3 Filed on 04/09/21 in TXSD Page 11 of 11




6.                                     MEDIATION OR SETTLEMENT CONFERENCE
                                       Mediation or other form of dispute resolution must be
                                       completed by this deadline.

7.                                     JOINT PRETRIAL ORDER AND MOTION IN
                                       LIMINE DEADLINE
                                       The Joint Pretrial Order will contain the pretrial disclosures
                                       required by Rule 26(a)(3) of the Federal Rules of Civil
                                       Procedure. Plaintiff is responsible for timely filing the
                                       complete Joint Pretrial Order. Failure to do so may lead to
                                       dismissal or other sanction in accordance with the applicable
                                       rules.

8.                                     DOCKET CALL
                                       Docket Call will be held at 2:00 p.m. The Court will not
                                       consider documents filed within seven days of docket call.
                                       The Court may rule on pending motions at docket call and
                                       will set the case for trial as close to docket call as practicable.

9.     Additional orders relating to disclosures, discovery, or pretrial motions:




        Any party wishing to make a discovery or scheduling motion must obtain permission
before the submission of motion papers. This includes any motion to compel, to quash, for
protection, or for extension. Lead counsel must personally confer on all discovery and scheduling
disputes as a final attempt at resolution prior to involving the Court. To obtain permission, the
party seeking relief must submit a letter not exceeding two pages. Identify the nature of the dispute,
outline the issues, and state the contested relief sought. Describe the conference between lead
counsel and summarize the results. Send a copy to all counsel and unrepresented parties. The
opposing party should promptly submit a responsive letter of similar length identifying any
disagreement. Do not submit a reply letter. The foregoing letters should be sent by email to the
Court’s case manager, Kellie Papaioannou at Kellie_Papaioannou@txs.uscourts.gov.

         The parties agree to submit attorney’s fees issues to the Court by affidavit after resolution
of liability and damages.

       It is SO ORDERED.

       Signed this ___ of ________________, 2021.


                                                  _____________________________________
                                                          DREW B. TIPTON
                                                  UNITED STATES DISTRICT JUDGE



                                                  2
